Foote, C,
The appeal in this case was attempted to be taken without having attached to the transcript any *186certificate of the clerk identifying the papers contained in it as having constituted a part of the record of the court below.
The settlement of what is called “ a statement on appeal to the supreme court,” made after a motion for a new trial had been heard and determined, is not provided for in the code. (People v. Crane, 60 Cal. 279.) It does not appear to have been certified, settled, or signed by the judge of the trial court, and cannot therefore be considered here either as a statement on motion for a new trial or as a bill of exceptions. (Adams v. Dohrmann, 63 Cal. 418, and cases cited.)
There is no identification in any lawful way of any of the papers showing that they were ever used in the proceedings, or constituted any part of the record in the court below. There is nothing in the so-called transcript to indicate that any notice of appeal was ever filed or served.
The judgment roll which the appellate court permitted to be filed, when this condition of what is denominated the transcript was called to its attention, contains nothing, nor does the certificate of the clerk or anything else attached thereto, or before the court, which shows that a notice of appeal has been filed, or served. For aught that appears, none has been.
The attempted appeal cannot, therefore, be entertained or heard, and we advise that it be dismissed,
Belcher, C. G., and Havre, C., concurred.
The Court.
For the reasons given in the foregoing opinion, the appeal is dismissed.